Mr. Justice McLEAN
delivered the opinion of the court.
This is a writ of error to. the Supreme Court of the State -of Louisiana.
The defendant in error, by his counsel, J. P. Benjamin, Esq., moves the court that the writ of error issued in this cause be dismissed, for the reason that this case is not one in which the court has jurisdiction to revise the decision of the Supreme Court of Louisiana.
*23On looking into the record, there appears to be no ground on which this writ of error can be maintained. There is no complaint that the 'obligation of a contract has been impaired, nor that any right has been claimed and. refused under any treaty or act of Congress. The cause must therefore be ■dismissed, for want of jurisdiction.